DETAILED ACTION
In response to the Preliminary Amendments filed on April 23, 2021, claims 1-19 are cancelled; and claims 20-58 are newly added. Currently, claims 20-58 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-36, drawn to a method for receiving an input of a tolerance value, calculating an event probability, and determining an insulin therapy regime, classified in G16H 20/17 and G16H 50/30.
II. Claims 37-42, drawn to a system comprising a glucose sensor, an interface, an insulin pump, and a controller, wherein the controller is caused to calculate event probability, determine insulin therapy regime, and generate instructions to deliver insulin, classified in A61M 5/1723, A61M 2005/14208.
III. Claims 43-58, drawn to a method for receiving up-to-date blood glucose data, calculating and delivering a first basal insulin dose or rate, receiving an input of fear of hypoglycemia index, calculating temporary target blood glucose level, receiving additional up-to-date blood glucose data, and calculating and delivering a second basal insulin dose or rate, classified in G16H 20/17 and G16H 10/60.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for using the product as claimed can be practiced with another materially different product since the steps of the method of Invention I can be performed by a user and the insulin therapy may be delivered via a syringe or injector. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for using the product as claimed can be practiced with another materially different product since the steps of the method of Invention III can be performed by a user and the insulin therapy may be delivered via a syringe or injector. 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, while both Invention I and III are drawn to methods for insulin therapy, the subcombination of Invention I has separate utility such as for receiving an input of a tolerance value and calculating event probability while the subcombination of Invention III has separate utility such as calculating and delivering basal insulin rate or dose based on the calculating.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (see above classification); and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, including key terms for features specific to the respective Inventions I-III).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Andrew Baca on December 15, 2022, a provisional election was made without traverse to prosecute the invention of Invention II, claims 37-42.  Affirmation of this election must be made by applicant in replying to this Office action.  Therefore, claims 20-36 and 43-58 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 37-42 are objected to because of the following informalities:
Claim 37: the recitations of “undesireable” on line 4, “calcuate…probablity…undesireable" on line 9, and “isulin” on line 11 should be recited as --undesirable--, --calculate…probability…undesirable--, and --insulin--, respectively to correct the typographical errors. 
Claim 39: the recitation of “calcuate…probablity…undesireable" on lines 1-2 should be recited as --undesirable--, --calculate…probability…undesirable-- to correct the typographical error.
Claim 40: the recitation of “isulin” on line 1 should be recited as --insulin-- to correct the typographical error.
Claims 38-42 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 37, the recitation of “the instructions” on line 16 is confusing because it is unclear which instructions the recitation is referring to since the claim requires instruction on line 7 or the generated instruction of line 13. However, as best understand for the purpose of continuous examination, the recitation is interpreted as referring the instruction of line 13. Thus, it is suggested to be recited as --the generated instructions-- so clarify the confusion. However, if applicant intends to require the instruction of line 7, appropriate clarification is required.
Claims 38-42 are rejected for incorporating the above confusion through their respective claim dependencies. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rack-Gomer (US Pub. No. 2015/0289823 A1).
Claim 37. Rack-Gomer discloses a system comprising: 
a glucose sensor (8) configured to obtain glucose data from a person with diabetes (PWD) ([0113]); 
an interface (200) for receiving an input of a tolerance value defining a tolerated probability that an undesirable blood glucose level of the PWD will be achieved (i.e., glycemic urgency index (GUI)) (step 274) ([0213]); 
a controller ([0340]; i.e., controller of electronic device 200) comprising: 
at least one processor (208) ([0124]); and 
at least one non-transitory computer-readable storage medium (210) storing instructions thereon ([0125], [0341]) that, when executed by the at least one processor, cause the controller to: 
calculate an event probability that the undesirable blood glucose level of the PWD will be achieved ([0258]-[0265]; i.e., calculating the likelihood); and 
determine an insulin therapy regime for the PWD to at least substantially align the event probability with the tolerated probability ([0322]; i.e., determining insulin command depending on the assessment of urgency); 
generate instructions to deliver insulin according to the insulin therapy regime ([0191], [0322]); and 
an insulin pump (i.e., insulin pump) configured to receive the generated instructions from the controller and to deliver insulin according to the instructions ([0201], [0322]).  
Claim 38. Rack-Gomer discloses the system of claim 37, wherein the tolerance value comprises a fear of hypoglycemia index (FHI) for the PWD, the FHI defining an acceptable probability of a blood glucose level of the PWD being below a threshold blood glucose level ([0146], [0224]; i.e., GUI is an acceptance probability of a blood glucose level of a PWD being below a threshold blood glucose level indicating hypoglycemic state).  
Claim 39. Rack-Gomer discloses the system of claim 38, wherein calculating the event probability that the undesirable blood glucose level will be achieved comprises: 
receiving an up-to-date blood glucose data for the PWD from the glucose sensor ([0111]; i.e., since the glucose sensor is part of a continuous analyte system) ; and
calculating the event probability of the PWD achieving a blood glucose level below the threshold blood glucose level based at least partially on the up-to-date blood glucose data ([0266]; i.e., since GUI is calculated dynamically and iteratively updated over time).  
Claim 40. Rack-Gomer discloses the system of claim 39, wherein determining the insulin therapy regime for the PWD to at least substantially align the event probability with the tolerated probability comprises: 
determining one or more target blood glucose levels aligning the event probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the tolerated probability defined within the FHI ([0213], [0322] and [0307]; where the target range blood glucose is the target range blood glucose for euglycemic condition); and 
calculating a basal insulin dose or rate for the PWD based at least in part on the determined one or more target blood glucose levels ([0100], [0322]).  
Claim 42. Rack-Gomer discloses the system of claim 37, wherein the controller comprises a device ([0122]) separate and discrete from the insulin pump ([0322]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rack-Gomer (US Pub. No. 2015/0289823 A1).
Claim 41. Rack-Gomer discloses the system of claim 37, wherein Rack-Gomer further discloses that the insulin pump comprises the controller since the data may be directly provided to an integrated insulin pump ([0201]). 
Alternatively, even if the disclosure of “an integrated insulin pump” is not sufficient to explicitly disclose that the insulin pump comprises the controller. Rack-Gomer also further disclose that the urgency assessment module may be running elsewhere other than on the mobile device ([0268]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Rack-Gomer with the claimed controller being a part of the insulin pump since Rack-Gomer does further disclose that the urgency assessment module may be running elsewhere ([0268]). Moreover, it has been held that choosing from a finite number of solutions to obtain a predictable result is a rationale for determining obviousness. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). It can be seen that there are only a finite number of solutions for how the controller and the insulin pump can be related: the controller is part of the insulin pump or the controller is separate and discrete from the insulin pump. Therefore, it also would have been obvious one of ordinary skill in the art to modify the system of Rack-Gomer with the insulin pump comprising the controller since this is one of a limited number of possible ways that the insulin pump and the controller are related to each other. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-17 of U.S. Patent No. 10,806,859 B2 in view of Rack-Gomer (US Pub. No. 2015/0289823 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a system with an interface for receiving an input of a tolerance value defining a tolerated probability that an undesirable blood glucose level of the PWD will be achieved (an acceptable probability of crossing a threshold blood glucose level of the patented claims), a controller (a control device  of patented claims), and an insulin pump (insulin pump) configured to deliver insulin according to the generated instructions from the controller (generated message from the control device); and, wherein the controller being caused to calculate an event probability (lines 44-47 on col. 49 of patented claim 8); determine an insulin therapy regime (line 56 on col. 49 until line 3 on col. 50 of patented claim 8); and generate instructions (lines 4-6 on col. 5 of patented claim 8). It is noted that the patented claims do not explicitly require a glucose sensor or at least a processor and a non-transitory computer-readable medium containing instructions that when executed by the at least one processor causes the controller to perform these steps as required by the instant claims. However, it is noted that the patented claims further require “obtaining a current blood glucose level” (line 55 of col. 49 of patented claim 8) and the limitations of the processor and the medium (patented claims 16 and 17). Moreover, Rack-Gomer also discloses that such insulin delivery system (Fig. 3) comprising a glucose sensor for measuring glucose level ([0113]) and that the controller comprising a non-transitory computer readable medium with instructions ([0341]), see also above rejection for additional details. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention of the patented claims with the features of the glucose sensor and the non-transitory computer readable medium as required by the instant claims. 
Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Kircher, Jr. (US Pub. No. 2010/0292634 A1) and Palerm (US Pub. No. 2015/0306312 A1) also discloses a system as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783